Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director Corporate Communications (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE, INC. REPORTS FISCAL 2009 SECOND-QUARTER RESULTS Reports EPS of $0.81, updates 2009 outlook and announces new store opening target for FY2010 and planned sale-leaseback transactions · Fully diluted income from continuing operations per share of $0.81 for the second quarter of fiscal 2009 compared with $0.85 in the prior-year quarter · Revenue for the second quarter declined 0.7% to $630.2 million compared with the prior-year quarter · Comparable store restaurant sales for the quarter decreased 1.5% from the prior-year quarter while comparable store retail sales were down 7.0% · Operating income margin from continuing operations in the quarter was 6.2% of total revenue compared with 7.2% in the prior-year quarter LEBANON, Tenn. February 24, 2009 – Cracker
